               Case 8:19-cv-01236-JFW-PLA Document 1-1 Filed 06/20/19 Page 1 of 3 Page ID #:48
                                            UNITED STATES DISTRICT COURT,CENTRAL DISTRICT OF CALIFORNIA
                                                                 CIVIL COVER SHEET
     I.(a) PLAINTIFFS (Check box if you are representing yourself               )        DEFENDANTS            (Check box if you are representing yourself ~ )




    (b) County of Residence of First Listed Plaintiff                                    County of Residence of First Listed Defendant
    (EXCEPTIN U.S. PLAINTIFF C115E5)                                                     IIN U.S. PLAINTIFF CASES ONLY)

    (c) Attorneys (Firm Name,Address and Telephone Number) If you are                    Attorneys(Firm Name,Address and Telephone Number) If you are
     representing yourself, provide the same information.                                representing yourself, provide the same information.




     II. BASIS OF JURISDICTION (Place an X in one box only.)                     III. CITIZENSHIP OF PRINCIPAL PARTIES-For Diversity Cases Only
                                                                                       (Place an X in one box for plaintiff and one for defendant)
                                                                                                            PTF    DEF                                           PTF DEF
         1. U.S. Government            ~3.Federal Question (U.S.                                            ~ 1     Incorporated or Principal Place
                                                                                                                   ~ ~                                           ~ 4 ~ 4
                                                                                 Citizen of This State
                                                                                                                    of Business in this State
         Plaintiff                       Government Not a Parry)
                                                                                 Citizen of Another State   ~ Z ~ Z Incorporated and Principal Place             ❑ 5 ~ 5
                                                                                                                    of Business in Another State
         2. U.S. Government                4. Diversity(Indicate Citizenship     Citizen or Subject of a
                                                                                 Foreign Country               3 ~ 3 Foreign Nation                              ~ 6 ~ 6
         Defendant                         of Parties in Item III)

     IV.ORIGIN (Place an X in one box only.)
                                                                                                                                   6. Multldistrict         e. Multidistrict
    ~{ 1.Original   ❑ 2. Removed from ❑ 3. Remanded from ❑ 4. Reinstated or ❑ 5.Transferred from Another ❑                            Litigation -      ~     Litigation -
         Proceeding     State Court       Appellate Court    Reopened           District (Specify)                                    Transfer                Direct File


     V.REQUESTED IN COMPLAINT: JURY DEMAND:                           Yes ~ No             (Check "Yes" only if demanded in complaint.)
    CLASS ACTION under F.R.tv.P. 23:                 ~ Yes ~ No                       ~ MONEY DEMANDED IN COMPLAINT: $
     VI. CAUSE OF ACTION (Cite the U.S. Civil Statute under which you are filing and write a bri to            of cause Do not citejurisdictional statutes unless diversity.)
            1                                                                                   lit            N ds~~~1~~1Gs~ L"~{'~IO~~
~`~~~~~:c , ~,(,c~-1,'~i~~lS ~F 1',-~'~~~C~S          i~;T" 15 i~.~i.~ : l~~Z-~- Skd
     VII. NATURE OF SUIT (Place an X in one box only).
         OTHEN STATUTES                 CONTRACT         REAL PROPERTY CONT.             IMMIGRATION            PRISONER PETRIONS                     PROPERTY RIGHTS
         375 False Claims Act      ❑ 110 Insurance      ~ 240Torts to Land          ~ 462 Naturalization            Habeas Corpus:          ~ 820 Copyrights
                                                                                      Application
         376 Qui Tam               ❑ 120 Marine        ❑ 245 Tort Product                                  ~ 463 Alien Detainee             ~ 830 Patent
                                                          Liability                   465 Other              510 Motions to Vacate
        (31 USC 3729(a))           ~ 130 Miller Act                                                                                           835 Patent -Abbreviated
                                                       ~ 290 All Other Real         ~ Immigration Actions ~ Sentence
         400 State                                        Pro ert                          Tp~s            ~ 530 Generel                    ~ New Drug Application
                                      140 Negotiable
         Reapportionment           ❑ Instrument                TORTS                PERSONAL PROPERTY ❑ 535 Death Penalty                   ~ 840 Trademark
     ❑ 410 Antitrust                  150 Recovery of   PERSONAL N'UURY
                                                                                    ~ 370 Other Fraud               Other:                       SOUAL SECURITY
       430 Banks and Banking       ~ Overpayment &     ~ 310 Airplane
                                                                                                           ~ 540 Mandamus/Other             ❑ $61 HIA(1395f~
                                     Enforcement of      315 Airplane               ❑ 371 Truth in Lending
      450 Commerce/ICC               Judgment          ❑ Product Liability                                                                  ❑ 8~ Black Lung (923)
      RateslEtc.                                                                      380 Other Personal     ❑ SSOCivil Ri9hts
                                   ❑ ~ 51 Medicare Act ~ 320 Assault, Libel &       ~ Property Damage        ~ 555 Prison Condition         ❑ 863 DIWC/DIWW (405 (g))
      460 Deportation                                    Slander
      470 Racketeer Influ-           152 Recovery of                                  385 ProPertY Dama9e    560 Civil Detainee             ~ 864 SSID Title XVI
                                                         330 Fed. Employers'        ❑ product Liability   ❑ Conditions of
    ~ enced & Corru t Or             Defaulted Student
                   P     g~        ~ Loan (Excl. Vet.) ~ Liability                     BANKRUPTCY            Confinement                    ❑ 865 RSI(405 (g))
      480 Consumer Credit                              ~ 340 Marine
                                                                                      422 Appeal 28        FORFEITURE/PENALTY                         PEDERALTAX SUITS
      490 Cable/Sat N                153 Recovery of
                                     Overpayment of
                                                         345 Marine Product
                                                       ❑ Liability                  ❑ USC 158               625 Drug Related                  870 Taxes (U.S. Plaintiff or
        850 Securities/Com-          Vet. Benefits                                    423 Withdrawal 28 ~ Seizure of Property 21            ❑ Defendant)
        modities/Exchan9e                              ~ 350 Motor Vehicle            USC 157               USC 881
                                     160 Stockholders'                                                                                        871 IRS-Third Party 26 USC
         890 Other Statutory       ~ Suits             ~ 355 Motor Vehicle             ~ry~L R1GHT5       ❑ 690 Other                       ❑ 7609
         Actions                                         Product Liability
                                                                                                                     LABOR
         891 Agricultural Acts     ❑ 190 Other           360 Other Personal         ❑ ~0 Other Civil Rights
                                     Contract          ❑ Injury                     ~ 441 Voting            ~ 710 Fair Labor Standards
        893 Environmental                                                                                     Act
                                     195 Contract        362 Personal In u
        Matters                    ❑ Product Liability                              ❑ 442 Employment        ~ 720 Labor/Mgmt.
                                                       ~ Med Malpratice1 ry
        895 Freedom of Info.                                                          443 Housing/            Relations
    ❑   Act                        ❑ 196 Franchise
                                                         365 Personal Injury-
                                                       ❑ Product Liability          ~ Accommodations
                                                                                                            ~ 740 Railway Labor Act
    ❑ 896 Arbitration               R~~ P~~~             367 Health Care/             445 American with
                                     210 Land            Pharmaceutical             ❑ Disabilities-         ~ 751 FamilY and Medical
        899 Admin.Procedures       ~ Condemnation                                     Employment              Leave Act
                                                       ~ Personal lnjury
        Act/Review of Appeal of    ~ zz0 Foreclosure     Product Liability            446 American with     ~ 790 Other Labor
        Agency Decision                                                             ~ Dfsabilltfes-Other      Litigation
                                                         3b8 Asbestos
        950 ConstitutionalitY of   ~ X30 Rent Lease & ❑ Personal Injury             ~ 4qg Education         ~ X91 Employee Ret. Inc.
        State Statutes               E ectment           Pr     d Li i i                                      Security Act

    FOR OFFICE USE ONLY:                    Case Number: SACV19-01236 JFW(PLAx)
    CV-77 (05/17)                                                              CIVIL COVER SHEET                                                              Page 1 of 3
            Case 8:19-cv-01236-JFW-PLA Document 1-1 Filed 06/20/19 Page 2 of 3 Page ID #:49
                                            UNITED STATES DISTRICT COURT,CENTRAL DISTRICT OF CALIFORNIA
                                                                 CIVIL COVER SHEET

VIII. VENUE: Your answers to the questions below will determine the division of the Court to which this case will be initially assigned. This initial assignment is subject
to change, in accordance with the Court's General Orders, upon review by the Court of your Complaint or Notice of Removal.

QUESTION A: Was this case removed
from state court?                                                  STATE CASE WAS PENDING IN THE COUNTY QF:                                    INITIAL DIVISION IN CACD I5:
                   Yes ~ No
                        ~~                      ~ Los Angeles, Ventura,Santa Barbara, or San Luis Obispo                                                  Western
If"no," skip to Question B. If "yes," check the
box to the right that applies, enter the        ❑ Orange                                                                                                  Southern
corresponding division in response to
Question E, below, and continue from there. ❑ Riverside or San Bernardino                                                                                  Eastern



QUESTION B: Is the United States, or B•7 • Do 50%or more ofthe defendants who reside in                         YES. Your case will initially be assigned to the Southern Division.
one of its agencies or employees,a   the district reside in Orange Co.?                                       ~ Enter "Southern" in response to Question E, below,and continue
PLAINTIFF in this action?                                                                                           from there.
                                                  check one ofthe boxes to the right    ~~
                    Yes ~ No
                                                                                                              ~ NO. Continue to Question 6.2.

                                                  6.2. Do 50% or more ofthe defendants who reside in            YES. Your case will initially be assigned to the Eastern Division.
If"no," skip to Question C. If "yes," answer      the district reside in Riverside and/or San Bernardino      ~ Enter "Eastern" in response to Question E, below,and continue
Question 6.1, at right.                           Counties? (Consider the two counties together.)               from there.

                                                  checkone ofthe boxes to the right     _►                          NO. Your case will initially be assigned to the Western Division.
                                                                                                                    Enter "Western" in response to Question E, below, and continue
                                                                                                                    from there.


QUESTION C: Is the United States, or ~•~ • Oo 50% or more of the plaintiffs who reside in the   YES. Your case will initially be assigned to the Southern Division.
one of its agencies or employees, a  district reside in Orange Co.?                           ~ Enter "Southern" in response to Question E, below, and continue
DEFENDANT in this action?                                                               ~                           from there.
                                                  check one of the boxes to the right
                    Yes ~ No
                                                                                                              ~ NO. Continue to Question C.2.

                                                  C.2. Do 50/0 or more of the plaintiffs who reside in the   YES. Your case will initially be assigned to the Eastern Division.
If "no, " skip to Question D. If "yes," answer    district reside in Riverside and/or San Bernardino       ~ Enter "Eastern" in response to Question E, below, and continue
Question C.7, at right.                           Counties? (Consider the two counties together.)            from there.

                                                  check oneofthe boxes to rheright      ~~                          NO. Your case will initially be assigned to the Western Division.
                                                                                                                    Enter "Western" in response to Question E, below, and continue
                                                                                                                    from there.
                                                                                                               A.                          B.                          C.
                                                                                                                                    Riverside or San         Los Angeles, Ventura,
QUESTION D: Location of plaintiffs and defendants?
                                                                                                     Orange Couniy                 Bernardino County         Santa Barbara, or San
                                                                                                                                                              Luis Obispo County
Indicate the locations) in which 50% or more of plaintiffs who reside in this district
reside. (Check up to two boxes, or leave blank if none of these choices apply.)
Indicate the locations) in which 50% or more of defendants who reside in this
district reside. (Check up to two boxes, or leave blank if none of these choices
app) .)

                D.1. Is there at least one answer in Column A?                                               D.2. Is there at least one answer in Column B?
                                        Yes       ~ No                                                                            ~ Yes      ~ No
                    If "yes," your case wilt initially be assigned to the                                       If "yes," yourcase will initially be assigned to the
                                 SOUTHERN DIVISION.                                                                            EASTERN DIVISION.
     Enter "Southern" in response to Question E, below, and continue from there.                                Enter "Eastern" in response to Question E, below.
                          If "no," go to question D2 to the right.          ~~                             If "no;' your case will be assigned to the WESTERN DIVISION.
                                                                                                               Enter "Western" in response to Question E, below.              ,j.


QUESTION E: Initial Division?                                                                                              INITIAL DIVISION IN tACD

Enter the initial division determined by Question A, B, C, or D above: ~~                    ~~ ~~,~nf D ~ ~ f 5!~'

QUESTION F: Northern Counties?
Do 50% or more of plaintiffs or defendants in this district reside in Ventura, Santa Barbara, or San Luis Obispo counties?                            ~ Yes              No
CV-71 (05/17)                                                                    CIVIL COVER SHEET                                                                   Page2 of 3
           Case 8:19-cv-01236-JFW-PLA Document 1-1 Filed 06/20/19 Page 3 of 3 Page ID #:50
                                           UNITED STATES DISTRICT COURT,CENTRAL DISTRICT OF CALIFORNIA
                                                                CIVIL COVER SHEET

IX(d). IDENTICAL CASES: Has this action been previously filed in this court?                                                                 ~ NO                 ~ YES
                                                                                                                                             7~
         If yes, list case number(s):

IX(b). RELATED CASES: Is this case related (as defined below) to any civil or criminal cases) previously filed in this court?
                                                                                                                                                    NO            ~ YES
        Ifyes,list case number(s):


        Civil cases are related when they (check all that apply):

                    A. Arise from the same or a closely related transaction, happening, or event;

                    B. Call for determination of the same or substantially related or similar questions of law and fact; or
                    C. For other reasons would entail substantial duplication of labor if heard by differentjudges.

         Note: That cases may involve the same patent, trademark, or copyright is not, in itself, sufficient to deem cases related.



        A civil forfeiture case and a criminal case are related when they(check all that apply):

                    A. Arise from the same or a closely related transaction, happening,or event;

                    B. Call for determination of the same or substantially related or similar questions of law and fact; or

                    C. Involve one or more defendants from the criminal case in common and would entail substantial duplication of
                    labor if heard by differentjudges.


 X. SIGNATURE OF ATTORNEY
(ORSELF-REPRESENTED LITIGANT):                                                                                                     DATE:        ~'ZD'ZD ~

Notice to Counsel/Parties: The submission of this civil Cover Sheet i~uired by Local Rule 3-1. This Form CV-7l and the information contained herein
neither replaces nor supplements the filing and service of pleadings or other papers as required bylaw,except as provided by local rules of court. For
more detailed instructions, see separate instruction sheet(CV-071 A).




Key to Statistical codes relating to Social Security Cases:

     Nature of Suit Code        Abbreviation                    Substantive Statemer+t of Cause of Action
                                                    All claims for health insurance benefits(Medicare) under Title 18, Part A, of the Social Security Act, as amended. Also,
        861                        HIA             include claims by hospitals, skilled nursing facilities, etc.,for certification as providers of services under the program.
                                                   (42 U.S.C. 1935FF(b))

        862                        BL              All claims for "Black Lung" benefits under Title 4, Part B, of the Federal Coal Mine Health and Safety Act of 1969.(30 U.S.C.
                                                   923)
                                                   All claims filed by insured workers for disability insurance benefits underTitle 2 of the Social Security Act, as amended; plus
        863                        DIWC
                                                   all claims filed for child's insurance benefits based on disability. (42 U.S.C. 405 (g))

                                                   All claims filed for widows or widowers insurance benefits based on disability under Title 2 of the Social Security Act, as
        863                        DIW W           a mended.(42 U.S.C. 405 (g))

                                                   All claims for supplemental security income payments based upon disability filed under Title 16 of the Social Security Act, as
        864                        SSID
                                                   amended.

        865                        RSI              All claims for retirement(old age)and survivors benefits under Title 2 of the Social Security Act, as amended.
                                                   (42 U.S.C. 405 (g))




CV-71 (05/17)                                                                  CIVIL COVER SHEET                                                                  Page 3 of 3
